Citation Nr: 1419321	
Decision Date: 05/01/14    Archive Date: 05/16/14

DOCKET NO.  10-44 059	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for tinnitus.  

2.  Entitlement to service connection for right ear hearing loss to include sensorineural hearing loss.  

3.  Entitlement to service connection for left ear hearing loss to include sensorineural hearing loss.  

4.  Entitlement to service connection for an acquired psychiatric disorder to include posttraumatic stress disorder (PTSD), major depressive disorder, and a not otherwise specified depressive disorder.  

5.  Entitlement to service connection for a recurrent left third finger disorder to include injury residuals and fracture residuals.  

6.  Entitlement to service connection for recurrent obstructive sleep apnea.  

7.  Entitlement to service connection for a recurrent lung disorder to include left lung lesions and mass claimed as the result of asbestos exposure.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The Veteran is the appellant in the instant appeal.  He had active service from June 1975 to October 1976.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Louisville, Kentucky, Regional Office (RO) which denied service connection for tinnitus, hearing loss, a not otherwise specified depressive disorder, a broken left middle finger, sleep apnea, and lung lesions and mass claimed as the result of asbestos exposure.  In November 2013, the RO denied service connection for PTSD.  The Board has reviewed the physical claims files and both the Veterans Benefit Management System (VBMS) and the "Virtual VA" files.  

The Board has reframed the issues of service connection for hearing loss, a not otherwise specified depressive disorder, a broken left middle finger, sleep apnea, and lung lesions and mass claimed as the result of asbestos exposure as entitlement to service connection for right ear hearing loss to include sensorineural hearing loss, left ear hearing loss to include sensorineural hearing loss, an acquired psychiatric disorder to include PTSD, recurrent major depressive disorder, and a not otherwise specified depressive disorder, a recurrent left third finger disorder to include injury residuals and fracture residuals, recurrent obstructive sleep apnea, and a recurrent lung disorder to include left lung lesions and mass claimed as the result of asbestos exposure in accordance with the United States Court of Appeals for Veterans Claims' (Court) decision in Clemons v. Shinseki, 23 Vet. App. 1 (2009) (finding that a claim for benefits for one psychiatric disability also encompassed benefits based on other psychiatric diagnoses and should be considered by the Board to be within the scope of the filed claim).

The issues of service connection for an acquired psychiatric disorder, a recurrent left third finger disorder, recurrent sleep apnea, and a recurrent lung disorder are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.  


FINDINGS OF FACT

1.  Upon resolution of reasonable doubt in the Veteran's favor, tinnitus is found to have originated during active service.  

2.  The Veteran served aboard an aircraft carrier; performed military duties as a hull maintenance technician; and was exposed to loud noise during active service.  

3.  The Veteran's right ear sensorineural hearing loss symptoms were not continuous since service separation; did not become manifest to a compensable degree within one year of service separation; and were first objectively manifested in October 2009, some 32 years after service.  

4.  The Veteran's right ear hearing loss to include sensorineural hearing loss was not manifested during active service; did not otherwise originate during service; and is not related to active service.  

5.  The Veteran's left ear sensorineural hearing loss does not meet the criteria of hearing loss disability for VA purposes under 38 C.F.R. § 3.385 (2013).  

CONCLUSIONS OF LAW

1.  Tinnitus was incurred in active service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).  

2.  Right ear hearing loss was not incurred in or aggravated by active service and sensorineural hearing loss may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.326(a), 3.385 (2013).  

3.  The criteria for service connection for left ear hearing loss to include sensorineural hearing loss have not been met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.326(a), 3.385 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In Dingess v. Nicholson, 19 Vet. App. 473(2006), the Court held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  

In this decision, the Board grants service connection for tinnitus.  As such, no discussion of VA's duty to notify and to assist is necessary as to that issue.  
In addressing the issues of service connection for right ear and left ear hearing loss, VA has issued several VCAA notices to the Veteran including an August 2009 notice which informed him of the evidence generally needed to support a claim of service connection and the assignment of a rating and effective date for an initial award of service connection; what actions he needed to undertake; and how VA would assist him in developing his claims.  The August 2009 VCAA notice was issued to the Veteran prior to the April 2010 rating decision from which the instant appeal arises.  The issues were readjudicated in the September 2010 statement of the case.  Therefore, there was no defect with respect to timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Regarding the duty to assist in this case, VA has secured or attempted to secure all relevant documentation required by the VCAA.  The Veteran as afforded an adequate VA audiological examination.  The examination report is of record.  The Board finds that all relevant facts have been properly developed to the extent possible.  All identified and available relevant documentation has been secured and all relevant facts have been developed.  There remains no question as to the substantial completeness of the claims.  38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.159, 3.326(a).  For these reasons, the Board finds that the VCAA duties to notify and to assist have been met.  


II.  Service Connection for Tinnitus

Service connection may be granted for disability arising from disease or injury incurred in or aggravated by peacetime service.  38 U.S.C.A. § 1131; 38 C.F.R § 3.303(a).  Service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  
The Veteran's service treatment records do not refer to tinnitus or ringing of the ears.  However, the Veteran is competent to report that tinnitus was incurred in service and that it has existed from service to the present.  See 38 C.F.R. § 3.159(a)(2) (2013); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Charles v. Principi, 16 Vet. App 370, 374 (2002).  

In his August 2009 Veteran's Application for Compensation or Pension (VA Form 21-526), the Veteran reported that he had initially manifested tinnitus in 1975 during active service.  He stated that the tinnitus was "caused by noise trauma from my work assignments while aboard the U.S.S. Forrestal including "sheet metal work, pipefitting, and machinery work."  

An October 2009 VA audiological evaluation notes that the Veteran served as a hull maintenance technician aboard the U.S.S. Forrestal and was exposed to noise associated with machinery and tools.  The Veteran presented a "20+ year" history of tinnitus.  He was diagnosed with tinnitus.  The examiner concluded that "based on the available evidence, it is my opinion that the current bilateral HL and tinnitus are less likely as not caused by or the result of military noise exposure."  

The Board finds that the evidence is in relative equipoise as to whether the Veteran's tinnitus arose during active service.  Upon resolution of all reasonable doubt in the Veteran's favor, the Board concludes that service connection is now warranted for tinnitus.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  


III.  Service Connection for Hearing Loss

The Veteran asserts that service connection for bilateral hearing loss is warranted as the claimed disability was incurred as the result of his in-service exposure to machinery and tool-related noise and other loud noises while performing his duties as a hull maintenance technician aboard the U.S.S. Forrestal.  

Service connection for impaired hearing for VA purposes shall be established when the thresholds for any of the frequencies of 500, 1000, 2000, 3000 and 4000 Hertz are 40 decibels or more; the thresholds for at least three of these frequencies are 26 decibels; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  Regarding the element of current disability for hearing loss, the Court has held that the provisions of 38 C.F.R. § 3.385 prohibit the award of service connection for hearing loss where audiometric test scores are within the established limits.  Hensley v. Brown, 5 Vet. App. 155, 158 (1993) citing Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  

The Board notes that the provisions of 38 C.F.R. § 3.303(b) are for application in this case as organic disease of the nervous system, including sensorineural hearing loss, is a "chronic disease" within the meaning of 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  

Where a veteran served ninety days or more during a period of war or during peacetime service after December 31, 1946, and an organic disease of the nervous system including sensorineural hearing loss becomes manifest to a degree of ten percent within one year of termination of such service, such disease shall be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.  

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d).  

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1154(a) (West 2002); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The Veteran's service treatment records make no reference to hearing loss disability, reduced auditory acuity, or other hearing impairment.  At his October 1976 physical examination for service separation, the Veteran was reported to have normal ears.  A contemporaneous audiometric evaluation was not conducted.  

The Veteran's service personnel records reflect that he served as a hull maintenance technician aboard the U.S.S. Forrestal.  After reviewing the evidence of record, the Board finds that the Veteran was exposed to loud noise/acoustic trauma during service.  

A November 2007 VA treatment record states that the Veteran had "no identified problem" in regards to his hearing.  

In his August 2009 Veteran's Application for Compensation or Pension (VA Form 21-526), the Veteran responded "1975" to the question "when did your [hearing loss] disability begin?"  He did not indicate which ear was affected.  The Veteran clarified that he had received no treatment for his hearing loss disability.  He believed that his "hearing loss and tinnitus [were] caused by noise trauma from my work assignments while aboard the U.S.S. Forrestal.  The Veteran's statement does not advance that he actually experienced hearing loss during active service.  

In an August 2009 written statement, the Veteran conveyed that "hearing loss has been progressing."  He did not state when he first experienced hearing loss or which ear was affected.  

An August 2009 written statement from the Veteran's spouse indicates that the Veteran's "hearing loss has been getting worse."  She did not indicate when the Veteran's hearing loss disability began.  

At the October 2009 VA audiological evaluation, the Veteran complained of hearing loss.  He presented a history of in-service noise exposure associated with air guns, grinders, drill presses, high pressure water hoses, and welders.  The Veteran did not state that his impaired hearing was manifested during active service or give the approximate date of the onset of his current hearing loss.  On examination, the Veteran exhibited pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
30
25
30
40
LEFT
20
25
15
30
35

Speech audiometry revealed speech recognition ability of 100 percent in the right ear and 96 percent in the left ear.  The Veteran was diagnosed with bilateral sensorineural hearing loss.  The examiner noted that the service treatment records are "silent for complaints of [hearing loss] and/or tinnitus" and "there is no evidence found that the Veteran demonstrated [hearing loss] while in the Navy or immediately following his service discharge, 33 years ago."  The examiner determined that "given the amount of time that has passed since the Veteran's military service and the absence of evidence indicating that some degree of hearing loss was present at discharge or soon after, it is difficult to establish a causal relationship between the current hearing loss and military service."  She opined further that "therefore, based on the available evidence, it is my opinion that the current bilateral [hearing loss] and tinnitus are less likely as not caused by or the result of military noise exposure."  

In a June 2010 written statement, the Veteran reiterated that he had been exposed to significant noise during the performance of his in-service shipboard duties.  He advanced that "all the above noise generating devices all had a relationship between my military service and my hearing loss."  He did not indicate that his hearing loss was manifested during active service or when he initially experienced impaired hearing.  

In his October 2010 Appeal to the Board (VA Form 9), the Veteran reiterated that he was exposed to significant noise during active service.  He asserted that "hearing loss and tinnitus damaged while on ship" and "the fact that damage occurred from loud noises causing ears to ring was never mentioned and no hearing protection was ever offered."  The Veteran did not indicate that his hearing loss began during active service or within years of service separation.  

The evidence shows that while the Veteran has right ear hearing loss which meets the regulatory criteria set forth in 38 C.F.R. § 3.385, he does not have current left ear hearing loss which meets such criteria.  The weight of the evidence demonstrates that the Veteran's right ear hearing loss symptoms were not chronic in service or continuous since service separation; did not become manifest to a compensable degree within one year of service separation; and were first objectively manifested in October 2009, some 32 years after service.  

With regard to in-service symptoms, the service treatment records make no reference to either hearing loss or impaired auditory acuity.  While he has repeatedly reported significant in-service noise exposure, the Veteran has not asserted that his hearing loss disability was manifested or otherwise symptomatic during active service.  The Board concludes further that left ear hearing loss for VA purposes under 38 C.F.R. § 3.385 has not been shown at any time prior to or during the current claim period.  

The evidence demonstrates that left ear hearing loss for VA purposes (i.e., hearing loss manifested by either thresholds for any of the frequencies of 500, 1000, 2000, 3000 and 4000 Hertz of 40 decibels or more; where at least three of these frequencies are 26 decibels; or speech recognition scores using the Maryland CNC Test are less than 94 percent) has not been shown at any time.  For these reasons, a preponderance of the evidence is against the claim for service connection for left ear hearing loss and the claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  

With regard to the issue of service connection for right ear hearing loss, the Board first finds that the weight of the evidence demonstrates that while the Veteran sustained in-service noise exposure/acoustical trauma, no chronic right ear hearing loss symptoms were manifested during active service.  

The Board next finds that right ear sensorineural hearing loss symptoms were not continuous since service separation; did not become manifest to a compensable degree within one year of service separation; and were first objectively manifested in October 2009, some 32 years after service.  The Veteran is currently diagnosed with right ear sensorineural hearing loss.  No competent medical professional has attributed the onset of the Veteran's right ear sensorineural hearing loss to active service.  

The Veteran asserts that his hearing loss is related to his in-service noise exposure.  He has not asserted that his right ear hearing loss was manifested during active service or within decades of service separation.  The Board acknowledges that the Veteran was exposed to significant noise while a hull maintenance technician aboard the U.S.S. Forrestal.  His statements as to such noise exposure are competent, credible, and consistent with the circumstances of his service.  The Veteran has not stated that his hearing loss disability was diagnosed or otherwise manifested during or proximate to active service.  Rather, he contends only that the claimed disorder is related to his in-service noise exposure.  

The Veteran's lay statements that his hearing loss was precipitated by his significant in-service noise exposure do not constitute competent evidence as to either the existence of left ear hearing loss for VA purposes; the etiology of hearing loss of either ear; or the disabilities' relationship to active service.  The Veteran is not competent to offer an opinion concerning either the etiology of his right ear sensorineural hearing loss (which encompasses the nervous system and acoustical trauma to the nerves) or the existence of left ear hearing loss for VA purposes as such determinations require both objective audiometric and speech recognition testing which the Veteran cannot perform on himself.  The Veteran is not a medical professional and has not offered any form of medical qualification.  The question of the etiology of such a disability is not amenable to observation alone and is too complex to be addressed by a layperson.  Such a relationship is the subject of extensive training and research by medical and audiological professionals.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

Left ear hearing loss for VA purposes was not shown during active service or at any time thereafter.  Right ear sensorineural hearing loss for VA purposes has not been shown to be related to the Veteran's significant in-service noise exposure or to have otherwise originated during active service.  It was not manifested to a compensable degree within one year of service separation and may not be presumed to have been incurred in service.  Therefore, service connection for both right ear hearing loss and left ear hearing loss is not warranted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  


ORDER

Service connection for tinnitus is granted.  

Service connection for right ear hearing loss to include sensorineural hearing loss is denied.  

Service connection for left ear hearing loss to include sensorineural hearing loss is denied.  



REMAND

The Veteran asserts that service connection for an acquired psychiatric disorder, recurrent left third finger fracture residuals, recurrent obstructive sleep apnea, and a recurrent lung disorder is warranted as the claimed disorders were either initially manifested in active service or originated therein as the result of his traumatic experiences and exposure to asbestos while performing his military duties aboard the U.S.S. Forrestal.  

A review of the record indicates that there are conflicting findings as to whether the Veteran currently exhibits an acquired psychiatric disorder.  While VA mental health clinic treatment records dated in 2011, 2012, and 2013 indicate that the Veteran had been diagnosed with and treated for PTSD and major depressive disorder, the report of a November 2013 VA PTSD examination states that "this Veteran does not meet DSM-IV [diagnostic] criteria for PTSD or any other Axis I at the present time."  

The Veteran's service treatment records reflect that he sustained a dislocated left third finger in November 1975.  An assessment of "stretched ligaments in 3rd digit [left] hand" was advanced.  In an undated written statement received in June 2010, the Veteran conveyed that he had symptomatic and visible left third finger injury residuals.  The Veteran has not been afforded a VA examination which encompasses the left hand.  

The report of a January 2010 VA respiratory examination states that the Veteran was diagnosed with obstructive sleep apnea and "a small peripheral left lung mass."  The examiner clarified that "a final diagnosis of the lung lesion has not been rendered by the Veteran's radiologists."  The VA physician noted that "no evidence was found of asbestosis" and "therefore, the Veteran's sleep apnea to include heavy snoring and trouble sleeping is not caused by or a result of lung lesions and lung mass due to asbestos exposure."  He did not advance any findings as to the etiology of either the Veteran's sleep apnea or his left lung mass and the disabilities' relationship, if any, to active service.  

VA's duty to assist includes, in appropriate cases, the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  When VA undertakes to obtain an evaluation, it must ensure that the evaluation is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

The VA should obtain all relevant VA and private treatment records which could potentially be helpful in resolving the Veteran's claim.  Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide information as to all treatment of his acquired psychiatric disorder, left third finger disorder, obstructive sleep apnea, and lung disorder and the addresses of all health care providers whose records have not already been provided to VA.  Upon receipt of the requested information and the appropriate releases, the RO should contact all identified health care providers and request that they forward copies of all available clinical documentation pertaining to treatment of the Veteran, not already of record, for incorporation into the record.  If the identified documentation is not ultimately obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e) (2013).  

2.  Associate with the record any VA clinical documentation pertaining to the treatment of the Veteran and not already of record, including that provided after September 2013.  

3.  Then schedule the Veteran for a VA psychiatric examination to address the current nature and etiology of his claimed acquired psychiatric disorder.  All indicated tests and studies should be accomplished and the findings then reported in detail.  If a diagnosis of PTSD is advanced, the examiner should identify the specific stressor or stressors supporting such a diagnosis.  

The examiner should advance an opinion as to whether it is as likely as not (i.e., probability of 50 percent or more) that any identified acquired psychiatric disorder had its onset during active service; is etiologically related to the Veteran's in-service psychiatric complaints and/or traumatic experiences aboard the U.S.S. Forrestal including fighting shipboard fires; or is otherwise is related to active service.  

All relevant medical records, including the claims folders, must be made available to the examiner for review of pertinent documents therein.  The examination report should specifically state that such a review was conducted.  A rationale for all opinions should be provided.  

4.  Then schedule the Veteran for a VA orthopedic examination to address the current nature and etiology of his claimed recurrent left third finger disorder.  All indicated tests and studies should be accomplished and the findings then reported in detail.  

The examiner should advance an opinion as to whether it is as likely as not (i.e., probability of 50 percent or more) that any identified left third finger disorder had its onset during active service; is etiologically related to the Veteran's in-service left third finger dislocation and stretched ligaments; or is otherwise is related to active service.  

All relevant medical records, including the claims folders, must be made available to the examiner for review of pertinent documents therein.  The examination report should specifically state that such a review was conducted.  A rationale for all opinions should be provided.  

5.  Then schedule the Veteran for a VA respiratory examination to address the current nature and etiology of his obstructive sleep apnea and lung disorder.  All indicated tests and studies should be accomplished and the findings then reported in detail.  

The examiner should advance an opinion as to whether it is as likely as not (i.e., probability of 50 percent or more) that the Veteran's sleep apnea and any identified lung disorder had its onset during active service; is etiologically related to the Veteran's reported in-service snoring; or is otherwise is related to active service.  

All relevant medical records, including the claims folders, must be made available to the examiner for review of pertinent documents therein.  The examination report should specifically state that such a review was conducted.  A rationale for all opinions should be provided.  

6.  Then readjudicate the issues of service connection for an acquires psychiatric disorder to include PTSD, major depressive disorder, and not otherwise specified depressive disorder; a recurrent left third finger disorder to include injury residuals and fracture residuals; recurrent sleep apnea, and a recurrent lung disorder to include lung lesions and masses claimed as the result of asbestos exposure .  If any benefit sought on appeal remains denied, the Veteran and his accredited representative should be provided a supplemental statement of the case (SSOC) which addresses all relevant actions taken on the Veteran's claims for benefits, to include a summary of the evidence considered, since the issuance of the statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of these claims.  See 38 C.F.R. § 3.655 (2013).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).  



______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


